BROWN, District Judge.
I find upon the evidence that the “farm” was not a proper place to put stearine, but was a proper and sufficient place for the temporary storage of tallow for a few days in the weather then prevailing.
But the goods were shipped as “tallow” and so described in the bill of lading and in the ship’s manifest. The stevedore, when he came to these casks, inquired at the office what they were, not knowing whether they required housing or not, and at the office, on examining the ship’s manifest, he was told the goods were tallow.
The stevedore did not suspect they were stearine; nothing about the casks indicated that to him, and neither he nor the ship’s agents are legally chargeable with the knowledge of what experts in the tallow trade might infer. They are entitled to rely on the description given, in the absence of any further knowledge.
As soon as they were informed, they covered the goods. There evidently was no intent to slight the goods, and I do not think any negligence is proved as respects their knowledge of the character of the goods. If the shippers did not expect the goods to be treated as tallow, they should not have shipped them as tallow. Libel dismissed, without costs.